Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Dwayne Hammonds appeals the district court’s order adopting the magistrate judge’s recommendation and denying relief in his employment discrimination action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Hammonds v. Bo’s Food Stores, No. 7:13-cv-00066-FL, 2014 WL 3738610 (E.D.N.C. July 29, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.